DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 21 is new.
Claims 3-7 and 10-16 are canceled.
Claim 1 is withdrawn.
Claims 2, 8-9, and 17-21 are under examination.

Priority
Applicant’s Arguments:  The Office Action alleged that the claims do not have support in the priority document, EP Patent Application No. 16159474.2 because, according to the Office Action, the claims “fail the enablement requirement” Office Action, page 2. Applicant respectfully traverses.
The claimed invention has full support in the priority EP Patent Application No. 16159474.2, filed March 9, 2016, for example at 1 13-15, 19, 21, 24, 27, 30, 33, 39; and claims 2-15. The claims are fully supported by the priority document and by the International Patent Application and are therefore entitled to the priority date of March 9, 2016.

The Office Action has failed to provide any reasoning why the EP priority patent application fails to satisfy the enablement requirement.
Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
While Applicant has fixed the enablement issues as discussed infra, all claims under examination still contain new matter.  Thus, for the reasons of record, the U.S. effective filing date of these claims is set at 03/07/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 is being considered by the examiner.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 2, 5-9, 12, and 16-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

The rejection of claim 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s cancelation of the claim.

The rejection of claims 2, 5-9, 12, and 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments. 

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 9 and 17-19 remain and claims 2, 8, and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant’s Arguments:  Claims 9, 12, and 17-19 were rejected under 35 U.S.C. § 112(a) as allegedly failing to comply with the written description requirement. This is a new matter rejection.
Claim 12 has been cancelled.
The specification provides an express teaching of the cut-off values in the context of the claimed method, while the bladder cancer ts preferably urothelial carcinoma (Ze, TCC). Specification, 11 40-44, 67 and 69. Further, the ranges and values recited in claims 17-19 are literally recited in the specification, 11 119, 121 and 130 (reproduced below for ease of reference, emphasis added):
[0119] 6. A method for the prognosis, risk assessment, risk stratification, monitoring and/or therapy control of bladder cancer in a subject, comprising the
step of determining the level of CgA in a sample of a bodily fluid of said subject.
[0121] 8. The method according to claim 5 or 6, wherein the bladder cancer is selected from the group consisting of urothelial carcinoma of the bladder, squamous cell carcinoma of the bladder and adenocarcinoma of the bladder, preferably wherein the bladder cancer is urothelial carcinoma of the bladder.
[0130] 17. The method according to any one of aspects 11 to 16 wherein the predetermined threshold for the CgA level is selected in the range of from 100 ng/mL to 431 ng/mL, preferably in the range of from 103 ng/mL to 191 ng/mL, more preferably 130 ng/mL to 160 ng/mL, and most preferably the threshold is 147 ng/mL.
It is evident from the above-mentioned passages that the cut-off values are disclosed in the context of the claimed assays. In addition, paragraphs 61-65, 75, 104, and 126-129 relates to the claimed assays in subjects having undergone or are yet to undergo surgical treatment such as, e.g., radical cystectomy. The cut-off values are thus taught in the original disclosure with surgery, and specifically that on TCC.
Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Claim 2 has been amended to require that the surgical treatment being selected based on the CgA protein level.  This is new matter as the original disclosure never contemplates the species of determining whether or not to treat TCC with surgery depending on a level of CgA in the blood, serum or plasma.  A similar genus is taught at 0028 but a genus does not anticipate a species and so the species of instant claims is not taught in the original disclosure.  Whether or not the original disclosure makes obvious the species of method of instant claims is irrelevant since said disclosure must contemplate/teach the species.  Merely making it obvious indicates that the method was never taught and must be made obvious therefore.  Claim 2 and all its dependents therefore contain new matter and are rejected here.  Claims 9 and 17-19 are now read as threshold values of circulating CgA protein that would indicate surgery is needed.  Like the method of claim 2, these methods were not taught in the original disclosure and even more specifically, the threshold values of these claims were not taught to indicate surgery need.  Thus, these claims contain this new matter as well.  Claim 20 limits the surgery to RCE, since surgery was not contemplated to be required based on the level of CgA, neither was this species of surgery RCE.   Claim 20 now contains this new matter.  The same argument is made for the surgeries of claim 21.  Also, in claim 21 adjuvant chemotherapy and radiotherapy are taught as separate aggressive treatments but are only contemplated for use with surgery at 0056.  Thus, there use alone in claim 21 is new matter.  Claim 21 also recites combination thereof after all aggressive therapies, such a combination was not taught in the original disclosure and so this too is new matter.  
Applicant argues that teaching of each claim element randomly throughout the specification amounts to specific teaching of the stitched together method of the instant claims.  It does not.  Since Applicant is mixing and matching elements from their disclosure to reproduce the claimed methods, they at most could argue the method is made obvious by the original disclosure.  However, as discussed supra, this is not equivalent to teaching the methods claimed.  Thus, the arguments are not persuasive.  It is noted that even the claims cited by applicant above are not all connected via dependency.  The instant claims may be obvious from the original disclosure but they still contain new matter and are rejected here. 

Claim Rejections - 35 USC § 103
Claims 2, 8-9, and 17-21 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Caruhel (WO2015/158701, published 10/22/2015, on ISR), in view of Saunders (US2015/0018531, priority to 02/24/2012), Bertaccini (Anticancer Research, Vol. 28, Pg. 1369-1372, 2008), Tropea (Clinical Drug Investigation, Vol. 26, No. 12, Pg. 715-722, 2006, on IDS), Compton (US6500633, published 12/31/2002), and Shipley (US2009/0227529, published 09/10/2009).
Applicant’s Arguments:  Claims 2, 5-9, 12, and 15-20 were rejected under 35 U.S.C. § 103 as allegedly being unpatentable over WO 2015/158701 (“Caruhel’), U.S. Patent Application Publication No. 2015/0018531 (“Saunders”), Bertaccini Anticancer Research (2008) 28: 1369-1372 (“Bertaccint’); Tropea Clinical Drug Investigation (2006) 26(12): 715-722 (“Tropea”), U.S. Patent No. 6,500,633 (“Compton’); and U.S. Patent Application Publication No. 2009/0227529 (“Shipley”). This rejection is respectfully traversed.
Claim 2 has been amended to recite a method for monitoring and treating transitional cell carcinoma (TCC) of the bladder in a subject comprising (a) determining the chromogranin A (CgA) protein level in a sample of a bodily fluid of said subject, wherein the chromogranin A (CgA) level is determined using an immunoassay, (b) comparing the chromogranin A (CgA) protein level in the sample from the subject to a predetermined threshold, wherein an increased concentration of chromogranin A (CgA) in the sample from the subject as compared to said predetermined threshold is indicative for a poor outcome for the subject; (c) treating the subject for transitional cell carcinoma (TCC) of the bladder by surgical treatment, wherein the appropriate treatment is selected based on the determined chromogranin A (CgA) protein level, wherein the bodily fluid is blood, serum, or plasma; and wherein the subject is a human. Claims 2, 8, 9, and 17-21 depend, directly or indirectly, from claim 2.
Currently the treatment for bladder cancer is a risk-based management and the risk is evaluated according to number of tumors, size, Stage and grade, recurrence. In contrast, the claimed method is based on the surprising findings that using CgA concentrations before surgery (e.g., TURBT or radical surgery RCE) help to better assess the risk and better classify the patients.
Indeed, the Specification teaches that high preoperative CgA levels are indicative of poor survival (e.g., high risks of mortality) in patients treated by surgery. The patients who have according to the determined level of CgA a poor prognosis can thus benefit from a more aggressive or experimental treatment. Specification, 11 74 and 104; Examples. More aggressive treatment options may be (but are not limited to): for patients initially considered low or medium risk: instead of a TURBT, they should better have a more radical surgery (cystectomy or radical cystectomy and lymph node dissection); for patients initially intended to have a radical surgery, they should then benefit from a Chemotherapy, radiotherapy and extended lymph node dissection in addition;  for patients with the highest risk, where it cannot be found any alternative more aggressive treatment, an experimental treatment could be envisaged.
The claimed method is not described in any of the cited references.
Caruhel describes the immunoassay for determining CgA levels in a sample but does not make any link between those determined CgA levels and the prognosis of patients and/or adjustment of the therapeutic treatment. Caruhel fails to teach or suggest transitional cell carcinoma (TCC) of the bladder.
Saunders is limited to a single mention of non-neuroendocrine tumors in comparison to normal tissues. /d/, 1 830.
Bertaccini relates to a single 37-year-old patient having pre-operative value of Sieric Chromogranin of 85 U/L that decreased to 7 U/L one month after surgery. The patient was additionally treated with chemotherapy and still alive 22 months after surgery. The units in Bertaccini cannot be directly compared to the levels recited in the claims. It is our understanding that the “units” (u/l) will depend on the exact assay used. Bertaccini does not provide any indication on the assay used for their determination or any information on the conversion into meaningful values (ng/ml, nmol/ml). Bertaccini does not teach or suggest to adapt the treatment depending on the determined preoperative CgA levels.
Tropea merely mentions — at most — that CgA levels were found to be elevated in 50% of patients with non-neuroendocrine tumour but draws no conclusion.
Shipley and Compton do not relate to CgA at all and, thereby, can also not anticipate its role as indicator of a patient overall survival nor its usefulness in order to determine the most appropriate treatment. Compton mainly concerns ovarian carcinoma. Compton is silent on transitional cell carcinoma of the bladder. Nor does Compton mention Chromogranin A. Shipley merely mentions TCC as the most common type of bladder cancer, accounting for more than 90% of all bladder cancer. Shipley, 1 4. CgA is not mentioned in Shipley, nor its use in any methods.
Because Caruhel, Saunders, Bertaccint, Tropea, Compton, and Shipley, and any combination thereof neither teach nor suggest the aforementioned features of claim 2, as claimed, the Office’s rejection is devoid of an articulation of some reason with some rational underpinning to support the legal conclusion of obviousness. See M.P.E.P. § 2142 (citing In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006); see also KSR /nt'l Co. v. Teleflex Inc, 550 U.S. 398 at 418 (quoting Federal Circuit statement with approval). Reconsideration and withdrawal of the rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant has amended claim 2, and thus all its dependents, and added claim 21. However, these amendments and the new claim are obvious for the reasons of record and here.
Threshold levels were previously taught to be used in the 103 of record and since increased CgA is a characteristic of urothelial carcinoma (TCC) as discussed previously, it will indicate its presence and thus poor outcome to the subject compared to a subject that is cancer-free.  The previous action made clear that TCC that is muscle invasive can be treated with radical cystectomy and so this treatment can be selected based on CgA protein levels that can obviously aid in diagnosis of the TCC above.  The preferred patient of Caruhel is human as previously stated and the data discussed previously from the other art cited support use of the obvious method in humans.  The specific levels of the instant claims to indicate presence of TCC and thus need for surgery will be arrived at by routine experimentation as result effective variables.   
Applicant argues surprising results.  However, the instant claims can be interpreted to diagnose disease and select surgery when disease is present as discussed above.  This does not match the scope of Applicant’s alleged surprising results in which patients are better stratified.  Thus, the claims are not commensurate in scope with the alleged results and this argument cannot be found persuasive.
It must be noted that Applicant discusses no data with statistical analysis that shows that patients are better stratified as they allege for surgery.  They merely point to sections of the disclosure that make the same allegations but point out no data to validate their claim.  Example 1 provides CgA levels for patients that underwent surgery, not those seeking to use the levels to determine if surgery is necessary.  Example 2 is the same study as example 1.  Example 2 asserts to show preoperative prognostic value but example 1 from which example 2 stems does not indicate the samples were taken from the patients before surgery.  Thus, example 2 is not commensurate in scope with the claims.  Even if example 2 had been with preoperative CgA levels, only surgery is used.  It does not make clear that any group would benefit from different types of surgery.  Furthermore, claim 2 only requires surgery generically and so do most of its dependents and so these claims are not commensurate in scope with any surprising improved stratification for aggressive types of surgery.  Example 3 does show that low preoperative CgA levels are associated with better response to RCE than high levels in patients having undergone RCE.  However, the TCC of instant claims encompasses muscle invasive TCC and this is already treated with RCE.  Thus, it is not surprising that the therapy would yield improved results in the target patient population, even if the claims did require use of RCE, which most do not. Thus, the argument is not persuasive.  
Applicant attacks the references individually and such arguments cannot obviate a rejection based on the combination of references as here.  Thus, none of the arguments above are persuasive.  
Caruhel was used to provide the units of instant claims and thus Applicant’s arguments over Bertaccini and their units is off-point.  This was previously stated.
The examiner explained how the amendments are addressed using the combined art.  Thus, Applicant’s arguments that elements are not taught or obvious is not persuasive.
Taken all together, this rejection must stand.

Double Patenting
Claims 2, 8-9, and 17-21 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10648984 in view of Caruhel (WO2015/158701, published 10/22/2015, on ISR), in view of Saunders (US2015/0018531, priority to 02/24/2012), Bertaccini (Anticancer Research, Vol. 28, Pg. 1369-1372, 2008), Tropea (Clinical Drug Investigation, Vol. 26, No. 12, Pg. 715-722, 2006, on IDS), Compton (US6500633, published 12/31/2002), and Shipley (US2009/0227529, published 09/10/2009). 
Applicant’s Arguments:  Claims 2, 5-9, 12, and 16-20 were rejected under the judicially-created doctrine of non-statutory obviousness-type double patenting as allegedly being unpatentable over claims 1-13 of U.S. Patent No. 10,648,984 in view of Caruhel, Saunders, Bertaccini, Tropea, Compton, and Shipley. The claimed method is patentable over claims 1-13 of U.S. Patent No. 10,648,984 and the cited references for the reasons discussed herein.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant refers to the obviousness arguments they made and applies them here also, and for the reasons supra in the 103 rejection section, such arguments are not persuasive.   This rejection thus stands.
The combined teachings of the art here render obvious the claims above for the reasons supra, all said reasons being incorporated here.  Thus, the addition of the patented claims only further supports the finding of obviousness.  New claim 21 is also rejected here as it is obvious for the reasons above and so addition of the patented claims previously discussed only further supports its obviousness.  Thus, the claims, previously rejected and new, are rejected here.

New Objections
Claim Objections
Claims 2, 9, and 17-19 are objected to because of the following informalities:  These claims recite CgA concentration and for consistency in the claim set all recitations thereof should be changed to protein level.  
Claim 21 is objected to for reciting “isan” in line 3.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-9, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, on which all other claims depend, recites the limitation "the appropriate treatment".  There is insufficient antecedent basis for this limitation in the claim.  It could refer to the surgical treatment or it could refer to an additional treatment like chemotherapy or radiotherapy in claim 21 which do not appear to require a surgery to be used therewith.  This gives the claims multiple interpretations and the presence of different interpretations renders the claims indefinite.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642